Case 1:18-Cr-00123-CBA-RER Document 162 Filed 03/13/19 Page 1 of 1 Page|D #: 1349

rais@r&|<@nnitt

ATTORNEYS AT LA\X/

 

 

Partners 300 O|d Country Roao|, Su`lte 351 Of Counse|
Stzven M. Raiser Mineo|a, New york 11501 Eoward Fregosi
Thomas A\ £<enniff Tei. 516-749-7600 ¢ Fax 516-749-7618 John J. Rives

Amy Sl<|ar

Bruce R. Connol|y
Ethen D. |rwin
Anthony V. Fa!cone

Patricia A. Cra`lg
Anthony .l. Col|€|uori

Associates
E. Gordon Hees£oop
N`zpun Marwaha

March 13, 2019

VIA ECF

Hon. Carol Bagley Amon
U.S. District Court Judge
United States District Court
Eastern District of New York
225 Cadman Piaza East
Brooklyn, NY 11201

Re.' USA v. Brettschneider, et al,
18 CR 123 (CBA)(RER)

Dear Honorable Amon:

As requested by the Court at the conference held on March 8, 2019, We have no objection
to having a magistrate judge conduct jury selection for the upcoming trial on the above-
referenced matter.

We thank the Conrt for its continued attention to this matter and stand ready to provide
any additional information required.

Respectfully bmitted,Y/"~\

    

Cc: AUSA Lindsay Gerdes (via ECF)
AUSA Andrey Spektor (via ECF)

Suffofk Office
80 Orviile Dr§ve, Snite 100
Bohemia, New york 11716
631-338-5711

Manhattan Office

87 Wa|ker Street . 1
ww .r r dk ff.
New vori<, New vork10013 W a'$e an en"' wm

212-274-0090

